Exhibit 10.4
THE GOLDMAN SACHS LONG-TERM PERFORMANCE INCENTIVE PLAN
PERFORMANCE-BASED CASH COMPENSATION AWARD
     This Award Agreement sets forth the terms and conditions of the award (this
“Award”) of performance-based cash compensation granted to you in accordance
with the Goldman Sachs Long-Term Performance Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement or the Plan have the
meanings as used or defined in The Goldman Sachs Amended and Restated Stock
Incentive Plan (as amended to the date hereof, the “SIP”). References in this
Award Agreement to any specific Plan provision shall not be construed as
limiting the applicability of any other Plan provision. In light of the U.S. tax
rules relating to nonqualified deferred compensation in Section 409A of the
Code, to the extent that you are a United States taxpayer, certain provisions of
this Award Agreement and of the Plan shall apply only as provided in
Paragraph 15.
     2. Award. The dollar amount of this Award and the Date of Grant are set
forth in the Award Statement delivered to you. This Award is an unfunded and
unsecured promise to pay (or cause to be paid) to you in cash the amounts
described herein on the Payment Date(s) or as otherwise provided herein, subject
to the terms and conditions of this Award Agreement (including the satisfaction
of the Performance Goals (as defined below)). This Award is conditioned on your
executing the related signature card and returning it to the address designated
on the signature card and/or by the method designated on the signature card by
the date specified, and is subject to all terms, conditions and provisions of
the Plan and this Award Agreement, including, without limitation, the
arbitration and choice of forum provisions set forth in Paragraph 12. By
executing the related signature card, you will have confirmed your acceptance of
all of the terms and conditions of this Award Agreement.
     3. Performance, Vesting and Payment.
          (a) Performance Goals. Subject to Paragraphs 3(d), 7 and 9(d), payment
of this Award pursuant to this Award Agreement on each Payment Date is dependent
upon, and may vary based on, achievement of the performance goals (the
“Performance Goals”) over the performance periods (“Performance Periods”), each
as determined by the Committee (as such term is defined in the Plan) and set
forth in your Award Statement. The Goldman Sachs Group, Inc. (“GS Inc.”) will
notify you, following the end of the relevant Performance Period, whether or not
each Performance Goal for that Performance Period has been satisfied. All your
rights with respect any portion of this Award that is dependent upon
satisfaction of a Performance Goal [(including any earnings credited in respect
thereof under Paragraph 8)] shall immediately terminate upon the Committee’s
determination, in its sole discretion, that such Performance Goal has not been
satisfied. To the extent provided in your Award Statement, the Committee may
amend, modify or extend any Performance Period and may amend or modify any
Performance Goal with respect to any Performance Period.

 



--------------------------------------------------------------------------------



 



          (b) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
2, 4, 6, 7, 9, 10 and 15, on each Vesting Date specified in your Award Statement
you shall become “Vested” (meaning your continued active employment with GS Inc.
or its affiliates (GS Inc. together with its affiliates, the “Firm” and such
employment, “Employment”) shall not be required in order to receive a payment)
in the amount or percentage of the Award specified next to such Vesting Date on
the Award Statement). All other terms and conditions of this Award Agreement
(including, without limitation, satisfaction of the Performance Goals) shall
continue to apply to the Vested portion of this Award, and failure to meet such
terms and conditions may result in the termination of this Award (as a result of
which, no portion of such Vested Award would be paid).
          (c) Payment.
               (i) Subject to satisfaction of the terms and conditions of this
Award, the Payment Date with respect to an amount or percentage of this Award
shall be the date specified next to such amount or percentage of the Award on
your Award Statement. In accordance with Treasury Regulations (“Reg.”) §
1.409A-3(d), the Firm may accelerate payment to a date that is up to 30 days
before the Payment Date specified on the Award Statement; provided, however,
that in no event shall you be permitted to designate, directly or indirectly,
the taxable year of the payment. Notwithstanding the foregoing, if you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then you shall be subject to Section 6(d)
of the Plan, as a result of which payment may be delayed. In addition, to the
extent provided in your Award Statement and, to the extent that Section 409A is
applicable to you, consistent with Reg. § 1.409A—2(b), the Firm may delay any
Payment Date.
               (ii) Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 6, 7, 9, 10, 13 and 15, hereof, on each Payment Date (or any other date
payment is called for hereunder) you shall receive a payment equal to the amount
or percentage of this Award specified next to such Payment Date on your Award
Statement [plus any earnings credited in respect thereof under Paragraph 8 and
not yet paid to you] provided that (A) any payment payable on a Payment Date may
be made on a date within 30 days following such Payment Date as determined by
the Firm in its sole discretion, and (B) [if you are not in active Employment
with the Firm on a Payment Date,] such payment may be made initially into an
escrow account meeting such terms and conditions as are determined by the Firm
and may be held in that escrow account until such time as the Committee has
received such documentation as it may have requested or until the Committee has
determined that any other conditions or restrictions on such payment required by
this Award Agreement have been satisfied. By accepting this Award, you have
agreed on behalf of yourself (and your estate or other permitted beneficiary)
that the Firm may establish and maintain an escrow account on such terms and
conditions (which may include, without limitation, your (or your estate or
beneficiary) executing any documents related to, and your (or your estate or
beneficiary) paying for any costs associated with, such account) as the Firm may
deem necessary or appropriate.
          (d) Death. Notwithstanding any other Paragraph of this Award Agreement
(except as provided in Paragraph 15), if you die prior to the Payment Date for
any portion of this Award, the representative of your estate shall be paid
[(i) the amount or

- 2 -



--------------------------------------------------------------------------------



 



percentage of your Award that would have otherwise been payable on the relevant
Payment Date pursuant to Paragraph 3(a) if the Performance Period has ended
prior to the time of death, or (ii) [         ], if the Performance Period has
not ended prior to the time of death, in each case] [as soon as practicable
after the date of death][on the relevant Payment Date] and after such
documentation as may be requested by the Committee is provided to the Committee.
The Committee may adopt procedures pursuant to which you may be permitted to
specifically bequeath some or all of your Award under your will to an
organization described in Sections 501(c)(3) and 2055(a) of the Code (or such
other similar charitable organization as may be approved by the Committee).
     4. Termination and Nonpayment of Award.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraphs 3(d), 6, 7, and 9(d), if your Employment terminates for any reason
or you otherwise are no longer actively employed with the Firm, your rights in
respect of any portion of your Award that had not yet become Vested prior to
your termination of Employment immediately shall terminate, and no payment shall
be made in respect thereof. Unless the Committee determines otherwise, and
except as provided in Paragraphs 3(d), 7, and 9(d), if your Employment
terminates for any reason or you otherwise are no longer actively employed with
the Firm, with respect to the portion of your Award that had become Vested, any
Performance Goals shall continue to apply as provided in Paragraph 3(a).
          (b) [Without limiting the application of Paragraphs 4(c) and 4(e), and
subject to Paragraphs 6(b) and 6(c), your rights in respect of the portion of
your Award that is Vested on the Award Date shall terminate, and no payment
shall be made in respect thereof if[, prior to the earlier of ___, 20__ or the
date on which your Award becomes payable following a Change in Control in
accordance with Paragraph 7 hereof,] you engage in “Competition” (as defined in
Paragraph 6(b)).]
          (c) Unless the Committee determines otherwise, and except as provided
in Paragraphs 6 and 7, your rights in respect of any unpaid portion of your
Award (whether or not Vested) shall immediately terminate and no payments shall
be made in respect thereof if:
               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 6(h) of the Plan;
               (ii) any event that constitutes Cause has occurred;
               (iii) (A) you, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or (4)
on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the

- 3 -



--------------------------------------------------------------------------------



 



identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or (B) Selected Firm Personnel are
Solicited, hired or accepted into partnership, membership or similar status
(1) by a Competitive Enterprise that you form, that bears your name, in which
you are a partner, member or have similar status, or in which you possess or
control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
               (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting payment of any
portion of your Award under this Award Agreement, you shall be deemed to have
represented and certified at such time that you have complied with all the terms
and conditions of the Plan and this Award Agreement;
               (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm or this Award, including, without limitation, the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party;
               (vi) as a result of any action brought by you, it is determined
that any of the terms or conditions for payment of any portion of your Award in
respect of this Award Agreement are invalid; [or]
               (vii) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace or substitute for, or otherwise in respect of, any portion of this
Award; [or]
               (viii) [GS Inc. fails to maintain the required “Minimum Tier 1
Capital Ratio” as defined under Federal Reserve Board Regulations applicable to
GS Inc. for a period of 90 consecutive business days; or]
               (ix) [the Board of Governors of the Federal Reserve or the
Federal Deposit Insurance Corporation (the “FDIC”) makes a written
recommendation under Title II (Orderly Liquidation Authority) of the Dodd-Frank
Wall Street Reform and Consumer Protection Act for the appointment of the FDIC
as a receiver of GS Inc. based on a determination that GS Inc. is “in default”
or “in danger of default”.]
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.

- 4 -



--------------------------------------------------------------------------------



 



          (d) For the avoidance of doubt, failure to pay or reimburse the Firm,
upon demand, for any amount you owe to the Firm shall constitute (i) failure to
meet an obligation you have under an agreement referred to in Paragraph 4(c)(v),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(c)(ii).
          (e) Unless the Committee determines otherwise, without limiting any
other provision in Paragraph 4(c), and except as provided in Paragraph 7, if the
Committee determines that [during                     ], you participated in the
structuring or marketing of any product or service, or participated on behalf of
the Firm or any of its clients in the purchase or sale of any security or other
property, in any case without appropriate consideration of the risk to the Firm
or the broader financial system as a whole (for example, where you have
improperly analyzed such risk or where you have failed sufficiently to raise
concerns about such risk) and, as a result of such action or omission, the
Committee determines there has been, or reasonably could be expected to be, a
material adverse impact on the Firm, your business unit or the broader financial
system, your rights in respect of any unpaid portion of this Award (whether or
not Vested) immediately shall terminate, and no payments shall be made in
respect thereof (and any amounts paid to you in respect of this Award shall be
subject to repayment in accordance with Paragraph 5).
     5. Repayment. You shall be required to repay to the Firm amounts paid to
you under this Award if the Committee determines that all terms and conditions
of this Award Agreement in respect of such payment were not satisfied. In
addition, if any payment is made under this Award Agreement based on materially
inaccurate financial statements (which includes, but is not limited to,
statements of earnings, revenues or gains) or any other materially inaccurate
performance criteria, you shall be obligated to repay to GS Inc., immediately
upon demand therefor, any excess amount paid, as determined by the Committee in
its sole discretion.
     6. [Extended Absence,] [Retirement and] Downsizing.
          (a) [Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), in the event of the termination of your Employment by
reason of [Extended Absence] or [Retirement] (as defined below), the condition
set forth in Paragraph 4(a) shall be waived with respect to any portion of your
Award that had not yet become Vested prior to such termination of Employment (as
a result of which such portion of your Award shall become Vested), but all other
terms and conditions of this Award Agreement shall continue to apply (including
any applicable Performance Goals.)] [Notwithstanding anything to the contrary in
the Plan or otherwise, “Retirement” means termination of your Employment (other
than for Cause) at a time when [(i) (A) the sum of your age plus years of
service with the Firm (as determined by the Committee in its sole discretion)
equals or exceeds                      and (B) you have completed at least
                     years of service with the Firm (as determined by the
Committee in its sole discretion)] [or, if earlier, (ii) (A) you have attained
age                      and (B) you have completed at least
                     years of service with the Firm (as determined by the
Committee in its sole discretion)].] [Any termination of Employment by reason of
[Extended Absence] or [Retirement] shall not affect any applicable Performance
Goals which shall continue to apply as provided in Paragraph 3(a)].

- 5 -



--------------------------------------------------------------------------------



 



          (b) Without limiting the application of Paragraph 4(c) and 4(e), your
rights in respect of the portions of your Award that become Vested in accordance
with Paragraph 6(a) immediately shall terminate and no payment shall be made in
respect thereof if, prior to the original Vesting Date with respect to such
portions of your Award, you engage in Competition. [Notwithstanding the
foregoing, unless otherwise determined by the Committee in its discretion, [this
Paragraph 6(b) will not] [neither this Paragraph 6(b) nor Paragraph 4(b) will]
apply to your Award if your termination of Employment by reason of Extended
Absence or Retirement is characterized by the Firm as “involuntary” or by
“mutual agreement” other than for Cause and if you execute such a general waiver
and release of claims and an agreement to pay any associated tax liability, both
as may be prescribed by the Firm or its designee.] No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for “good reason,” will constitute an
“involuntary” termination of Employment or a termination of Employment by
“mutual agreement.” For purposes of this Award Agreement, “Competition” means
that you (i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise.
          (c) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to the portion of your Award that had not yet become Vested
immediately prior to such termination of Employment (as a result of which such
portion of your Award shall become Vested) [and Paragraph 4(b) shall not apply
to the portion of your Award that is Vested on the Award Date,] but all other
conditions of this Award Agreement shall continue to apply (including any
applicable Performance Goals). Whether or not your Employment is terminated
solely by reason of a “downsizing” shall be determined by the Firm in its sole
discretion. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for “good reason,” will be solely by reason of a “downsizing.” Your
termination of Employment by reason of “downsizing” shall not affect any
applicable Performance Goals which shall continue to apply as provided in
Paragraph 3(a).
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except as provided in Paragraph 15), in the event a Change in
Control shall occur and within 18 months thereafter the Firm terminates your
Employment without Cause or you terminate your Employment for Good Reason, you
shall be paid [on the relevant Payment Date] [(a) the amount or percentage of
your Award that would have otherwise been payable on the relevant Payment Date
pursuant to Paragraph 3(a) if the Performance Period has ended prior to your
termination, or (b) [                    ], if the Performance Period has not
ended prior to your termination].
     8. [Earnings. [From the Award Date through the relevant Payment Date (or
such [earlier] date as you may receive payment of the amount of this Award
hereunder), [any unpaid amount of this Award] [                     of this
Award] shall be credited with earnings [on the                      of each
                    ] calculated [at a rate of _____] [based on [insert index or
other

- 6 -



--------------------------------------------------------------------------------



 



reference].] Subject in all respects to Paragraphs 2, 3, 4, 6, 7, 9, 10 and 15
hereof, such credited earnings shall be paid to you on or as soon as practicable
after [the                      of each                      (or the date that
the Award is paid to you in accordance with Paragraph 3(c), if earlier)] [the
date that the portion of the Award to which such earnings relate is paid to you
hereunder. The payment to you of credited earnings (less applicable withholding)
is conditioned upon (and will occur within 30 days following) payment to you of
the portion of the Award to which such earnings relate, and you shall have no
right to receive any credited earnings relating to any portion of an Award that
is not paid hereunder (including, without limitation, due to a failure to
satisfy the relevant Performance Goals.]]
     9. Certain Additional Terms, Conditions and Agreements.
          (a) The payment of any amount hereunder is conditioned on your
satisfaction of any applicable withholding taxes in accordance with Section 6(k)
of the Plan.
          (b) Your rights in respect of your Award are conditioned on the
receipt to the full satisfaction of the Committee of the consents described in
Section 6(c) of the Plan that the Committee may determine to be necessary or
advisable.
          (c) You understand and agree that by accepting this Award, you have
expressly consented to all of the items listed in Section 6(c)(ii) of the Plan,
which are incorporated herein by reference.
          (d) [Without limiting the application of Paragraphs 4(c) and 4(e), if:
               (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued rights under this Award
Agreement would result in an actual or perceived conflict of interest
(“Conflicted Employment”); or
               (ii) following your termination of Employment other than
described in Paragraph 9(d)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to have
rights under this Award Agreement;
then, in the case of Paragraph 9(d)(i) only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any portion of your Award that
had not yet become Vested (as a result of which such portion of your Award shall
become Vested) and you shall receive a lump sum cash payment equal to [(A) the
amount or percentage of your Award that would have otherwise been payable on the
relevant Payment Date pursuant to Paragraph 3(a), if the Performance Period has
ended prior to your termination, or (B) [                    ], if the
Performance has not ended prior to your termination], in each case as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment.]

- 7 -



--------------------------------------------------------------------------------



 



          (e) In addition to and without limiting the generality of the
provisions of Section 2(e) of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
          (f) You understand and agree that, in the event of your termination of
Employment while you continue to have rights in respect of Vested portions of
your Award, you may be required to certify, from time to time, your compliance
with all terms and conditions of the Plan and this Award Agreement. You
understand and agree that (i) it is your responsibility to inform the Firm of
any changes to your address to ensure timely receipt of the certification
materials, (ii) you are responsible for obtaining such certification materials
by contacting the Firm if you do not receive certification materials, and
(iii) failure to return properly completed certification materials by the
deadline specified in the certification materials shall result in the forfeiture
of all of your rights in respect of your Award in accordance with Paragraphs
4(c)(iv).
     10. Right of Offset. Except as provided in Paragraph 15(f), the obligation
to make payments under this Award Agreement is subject to Section 6(l) of the
Plan, which provides for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate [pursuant to any tax equalization policy or agreement].
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided, that, notwithstanding the foregoing and
Sections 2(b)(vi), 2(b)(viii) and 6(a) of the Plan, no such amendment shall
reduce the amount of this Award[, or the amount of earnings already credited in
respect thereof in accordance with Paragraph 8 but not yet paid to you,] or
otherwise materially adversely affect your rights and obligations under this
Award Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Section 2(b)(viii)(1) of the Plan. Any amendment of this Award
Agreement shall be in writing.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 6(h) OF THE PLAN ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND,
AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE
FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR THIS AWARD
AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY, PURSUANT TO
THE TERMS MORE FULLY SET FORTH IN SECTION 6(h) OF THE PLAN.
     13. Non-transferability.
          (a) Except as otherwise may be provided in this Paragraph or as
otherwise may be provided by the Committee, the limitations on transferability
set forth in Section 6(b) of the Plan shall apply to this Award. Any purported
transfer or assignment in violation of the provisions of this Paragraph 13 or
Section 6(b) of the Plan shall be void. The Committee may adopt procedures
pursuant to which some or all recipients of Awards may transfer some or all of
their Awards through a gift for no consideration to any immediate family member
(as determined pursuant to the procedures) or a trust in

- 8 -



--------------------------------------------------------------------------------



 



which the recipient and/or the recipient’s immediate family members in the
aggregate have 100% of the beneficial interest (as determined pursuant to the
procedures).
          (b) [Notwithstanding the foregoing, you may transfer this Award (and
the rights and obligations hereunder), in whole or in part, to RBC Cees Trustee
Limited (including any successor trustees, the “Trustees”), as trustees under
the Trust Instrument, dated ____, 2010 (including the rules scheduled thereto,
the “Trust Instrument”), constituting ____________, with this Award to be held
for the designated account maintained for you by the Trustees; provided,
however, that any such transfer is conditioned upon, and shall not be effective
until, (i) the execution and delivery by you, the Trustees and any other parties
designated by the Committee or its designee of an assignment and assumption
agreement or other instrument in form and substance acceptable to the Committee
or its designee in which the Trustees agree, among other things, to be bound by
the terms and conditions of this Award Agreement and the Plan (to the extent and
in the manner set forth in such agreement or other instrument) and not to take
or omit to take any action under the Trust Instrument if the action or omission
conflicts with or is inconsistent with the terms and conditions of this Award
Agreement or the Plan, (ii) the execution and delivery by you, the Trustees and
any other parties designated by the Committee or its designee of any other
agreements or instruments deemed necessary or advisable by the Committee or its
designee and (iii) the satisfaction of any other conditions deemed necessary or
advisable by the Committee or its designee. All other purported transfers or
assignments, including any further transfer or assignment by the Trustees, shall
be governed by paragraph (a) of this Paragraph 13.]
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Compliance of Award Agreement and Plan With Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
          (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the provisions of the
Plan that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Section 2(b) thereof)
and this Award Agreement, the provisions of this Award Agreement shall govern,
and in the case of any conflict or potential inconsistency between this
Paragraph 15 and the other provisions of this Award Agreement, this Paragraph 15
shall govern.

- 9 -



--------------------------------------------------------------------------------



 



          (b) No payment under this Award (including any payment of credited
earnings) shall be delayed beyond the date on which all applicable conditions or
restrictions on such payment required by this Agreement are satisfied, and each
payment shall occur by March 15 coinciding with the last day of the applicable
“short-term deferral” period described in Reg. § 1.409A-1(b)(4) in order for the
payment to be within the short-term deferral exception unless, in order to
permit such conditions or restrictions to be satisfied, the Committee elects,
pursuant to Reg. § 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in
accordance with Section 409A, to delay payment to a later date within the same
calendar year or to such later date as may be permitted under Section 409A,
including, without limitation, as described in paragraph 3(c)(i) above and Reg.
§ 1.409A-2(b)(7) (in conjunction with Section 6(d) of the Plan) and Reg. §
1.409A-3(d).
          (c) Notwithstanding the timing provisions of Paragraph 3(d), the
payment of amounts referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
          (d) The timing of payment pursuant to Paragraph 7 shall occur on the
earlier of (i) the relevant Payment Date or (ii) a date that is within the
calendar year in which the termination of Employment occurs; provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), payment shall occur on the earlier
of the Payment Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment. For purposes of Paragraph 7, references in this Award
Agreement to termination of Employment mean a termination of Employment from the
Firm (as defined by the Firm) which is also a separation from service (as
defined by the Firm in accordance with Section 409A).
          (e) The timing of payment referred to in Paragraph 9(d) shall be the
earlier of (i) the relevant Payment Date or (ii) a date that is within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such payment shall be made
only at such time as, and if and to the extent that it, as reasonably determined
by the Firm, would not result in the imposition of any additional tax to you
under Section 409A.
          (f) Paragraph 10 and Section 6(l) of the Plan shall not apply to
Awards that are 409A deferred compensation.
          (g) Payments in respect of any portion of the Award may be made, if
and to the extent elected by the Committee, later than the relevant Payment Date
or other date or period specified hereinabove (but, in the case of any Award
that constitutes 409A deferred compensation, only to the extent that the later
payment is permitted under Section 409A).
          (h) You understand and agree that you are solely responsible for the
payment of any taxes and penalties due pursuant to Section 409A.

- 10 -



--------------------------------------------------------------------------------



 



     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Award Date.
THE GOLDMAN SACHS GROUP, INC.


By:


Name:
Title:

- 12 -